No. 12849
         I N THE SUPREME COURT OF THE STATE OF MONTANA

                                 1975



LOUISE STAPLETON, e t a l . ,
                                      P l a i n t i f f s and Respondents,
              -vs-
BEVERLY A. D VRIES, e t a 1. ,
            E
                                      D e f e n d a n t s and A p p e l l a n t s .




Appeal from:       D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l
                   D i s t r i c t , Honorable C, B, Sande, Judge p r e s i d i n g .

Counsel o f Record:
     For Appellants:        H i b b s , Sweeney and C o l b e r g , B i l l i n g s ,
                            Montana
                            Maurice C o l b e r g a r g u e d , B i l l i n g s ,
                            Montana

     F o r Respondents:       F i l l n e r , Snyder and Mudd, B i l l i n g s ,
                              Montana
                              R u s s e l l F i l l n e r a r g u e d , B i l l i n g s , Montana




                                             Submitted:           J a n u a r y 24, 1975
                                                                 !&RY 2 T 1975
                                                Decided :



               '
Filed:
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.


            Defendants Beverly A . DeVries, i n d i v i d u a l l y and a s
executrix        of t h e e s t a t e of Amanda DeVries, deceased; E m
                                                                    m a
R. S t o r e r ; Herman DeVries, J r . ; L o r e t t a M. Kilwein; Gladys J.
Weimer; and Marcella K. Buckholz                       b r i n g t h i s appeal from a
judgment of t h e d i s t r i c t c o u r t , Carbon County, awarding p l a i n -
t i f f s Louise S t a p l e t o n ; Dorothy P i h l a j a ; E t h e l C e s t n i k ; and
Ruth Johnson, t h e c h i l d r e n o f Herman DeVries, deceased, from
a p r i o r marriage, each an e q u a l one-tenth s h a r e of t h e e s t a t e
of Amanda D e V r i e s .
            Herman DeVries was married twice.                        As i s s u e of t h e
f i r s t marriage were born t h e p l a i n t i f f s .            A s i s s u e of t h e
marriage between Herman and A.manda were born t h e defendants.
Herman d i e d June 14, 1951.                 I n h i s w i l l , he s t a t e d :
            It
              I g i v e , d e v i s e and bequeath t o m beloved w i f e ,
                                                               y
            Amanda DeVries, a l l t h e b a l a n c e , r e s i d u e and r e -
            mainder of m p r o p e r t y of whatever n a t u r e , kind o r
                                 y
            c h a r a c t e r which I may own a t t h e time of m d e a t h   y
            t o have and t o hold a s h e r s o l e and s e p a r a t e p r o p e r t y .
            I do t h i s w i t h t h e knowledge t h a t s h e w i l l b e f a i r and
            e q u i t a b l e t o a l l of m c h i l d r e n , t h e i s s u e of myself and
                                            y
            m former w i f e a s w e l l a s t h e i s s u e of h e r s e l f and
              y
            myself. I I
            O J u l y 15, 1953, i n i t s d e c r e e , t h e d i s t r i c t c o u r t d i s -
             n
t r i b u t e d ~ e r m a n ' se s t a t e t o h i s widow Amanda "as h e r s o l e and
s e p a r a t e p r o p e r t y , i n accordance w i t h t h e Last W i l l and Testament


            Amanda d i e d on November 8 , 1971, l e a v i n g a w i l l which was
admitted t o probate.                It l e f t a l l h e r property t o h e r c h i l d r e n ,
making no mention of p l a i n t i f f s .             They c o n t e s t e d Amanda's w i l l .
T h e i r p e t i t i o n t o c o n t e s t t h e w i l l was dismissed on t h e ground t h a t
                      II
they were n o t            i n t e r e s t e d persons" under t h e s t a t u t e .
            P l a i n t i f f s then f i l e d a complaint a l l e g i n g , i n t h e a l t e r n a -
t i v e , t h a t Herman c r e a t e d a t r u s t f o r t h e i r b e n e f i t , o r Amanda had
c o n t r a c t e d t o l e a v e a p o r t i o n of h e r p r o p e r t y t o them.    O the
                                                                                         n
b a s i s of d e p o s i t i o n s taken of t h e f o u r c o n t e s t a n t s and t h e i r
proposed w i t n e s s e s , and on t h e b a s i s of t h e e s t a t e f i l e s of
Herman and Amanda, t h e d i s t r i c t c o u r t g r a n t e d summary judgment
f i n d i n g a t r u s t c r e a t e d by Herman f o r t h e b e n e f i t of h i s c h i l d r e n
by previous marriage, t h e p l a i n t i f f s .
             Defendants p r e s e n t t h r e e i s s u e s f o r review:
             1.     Was a c o n s t r u c t i v e t r u s t c r e a t e d f o r t h e b e n e f i t of
p l a i n t i f f s i n t h e w i l l of Herman DeVries, deceased?
             2.     Was t h e r e a c o n t r a c t , promise of agreement, whereby
Amanda DeVries agreed. t o w i l l a p o r t i o n o f h e r p r o p e r t y t o
plaintiffs?
             3.     I f t h e r e was e i t h e r such t r u s t o r c o n t r a c t , a r e t h e
claims of p l a i n t i f f s b a r r e d by s t a t u t e s of l i m i t a t i o n o r l a c h e s ?
             Defendants argue t h e r e was no c o n s t r u c t i v e t r u s t c r e a t e d
by Herman D e ~ r i e s 'w i l l i n f a v o r of p l a i n t i f f s .         P l a i n t i f f s argue
t h a t such a t r u s t was c r e a t e d and t h a t t h e second a r t i c l e of
~ e r m a n ' sw i l l , when r e a d i n l i g h t of s e c t i o n 91-201, R.C.M.               1947,
which provides t h a t a w i l l i s t o be construed according t o t h e
i n t e n t of t h e t e s t a t o r , c r e a t e s a c o n s t r u c t i v e t r u s t i n f a v o r of
p l a i n t i f f s a s t o t h e i r s h a r e of t h e e s t a t e .
             The second a r t i c l e i n Herman D e ~ r i e s 'w i l l r e a d s :
             II
               I g i v e , d e v i s e and bequeath t o m beloved w i f e ,
                                                                    y
             Amanda DeVries, a l l t h e b a l a n c e , r e s i d u e and r e -
             mainder of m p r o p e r t y
                                   y              ***       w i t h t h e knowledge
             t h a t s h e w i l l be      f a i r and e q u i t a b l e t o a l l of my
             c h i l d r e n , t h e i s s u e of myself and m former w i f e ,
                                                                        y
             a s w e l l a s t h e i s s u e of h e r s e l f and myself."
             This Court             c o n s t r u i n g t h e second a r t i c l e f i n d s t h a t
t h e r e was no t r u s t c r e a t e d f o r t h e b e n e f i t of t h e p l a i n t i f f s .        The
w i l l i s c l e a r on i t s f a c e .      I t g i v e s t o Amanda D e V r i e s , o u t r i g h t

a l l of t h e p r o p e r t y owned by Herman DeVries a t t h e time of h i s death.
The remaining language "with t h e knowledge t h a t she w i l l be f a i r
and e q u i t a b l e t o a l l of m c h i l d r e n , t h e i s s u e of myself and m
                                    y                                                 y
former w i f e , a s w e l l a s t h e i s s u e of h e r s e l f and myself." i s
merely p r e c a t o r y language, and does n o t c r e a t e a t r u s t f o r t h e bene-
f i t of p l a i n t i f f s .
            Both defendants and p l a i n t i f f s c i t e numerous                     cases t o
support t h e i r arguments.              W f i n d t h e s e c a s e s of l i t t l e value.
                                           e
A s s t a t e d i n I n r e Sowash's E s t a t e , 62 Cal.App.512,                    217 P. 123,


            "* *      9~ t h e c o n s t r u c t i o n t o b e placed upon t h e
            instrument i s of l i t t l e v a l u e a s a precedent i n
            a i d of t h e c o n s t r u c t i o n of a n o t h e r . And t h i s i s
            p a r t i c u l a r l y t r u e of c a s e s i n v o l v i n g t h e e x i s t e n c e
            o r nonexistence of a p r e c a t o r y t r u s t ; f o r previous
            d e c i s i o n s o n l y served t o i l l u s t r a t e t h e a p p l i c a t i o n
            of g e n e r a l r u l e s of c o n s t r u c t i o n o f w i l l s , which,
            a f t e r a l l , i s a m a t t e r of impression a s t o t h e maker's
            i n t e n t i o n made upon t h e mind of a c o u r t c o n s i d e r i n g
            t h e w i l l i t s e l f w i t h t h e circumstances surrounding i t s
            execution. Each c a s e must of n e c e s s i t y , t h e r e f o r e ,
            depend more o r l e s s upon i t s own p e c u l i a r f a c t s . '1
            A Utah d e c i s i o n c i t e d by d e f e n d a n t s , M i l l e r v. Walker
                                                        676,
Bank & T r u s t Company, 17 Utah 2d 88, 404 P. 2d 675, / i s very s i m i l a r
t o t h e f a c t s i t u a t i o n found here.          The w i l l of t h e decedent i n
t h a t c a s e provided i n p a r t :
            'I
             Second, I g i v e , d e v i s e and bequeath t o m beloved  y
            w i f e , N e t t i e Ihudsen M i l l e r , a l l of m p r o p e r t y ,
                                                                   y
            whether t h e same be r e a l o r p e r s o n a l o r mixed, and
            I do t h i s acknowledging a l l m c h i l d r e n h e r e i n a f t e r
                                                          y
            named, and f o r t h e reason t h a t I know t h a t m beloved  y
            w i f e w i l l , c a r e f o r m c h i l d r e n from t h e remainder of
                                             y
            m e s t a t e , i f t h e r e be any, s h a r e a l i k e
             y                                                                 **
                                                                            9;. "

The Utah c o u r t h e l d t h a t t h e r e was no c o n s t r u c t i v e t r u s t c r e a t e d
by t h e quoted language, a s a l l e g e d by t h e c h i l d r e n of t h e deceased.
The c o u r t then s t a t e d :
            1l
              F u r t h e r persuading u s t o t h e conclusion we have
            reached i s t h e f a c t t h a t i t i s extremely d o u b t f u l
            t h a t t h e language of t h e w i l l would j u s t i f y a con-
            c l u s i o n t h a t a t r u s t was intended. Rather t h e language
            seems t o i n d i c a t e c l e a r l y an i n t e n t i o n by t h e t e s t a t o r
            t o l e a v e t o h i s w i f e a l l of h i s p r o p e r t y t o b e used i n
            accordance w i t h h e r judgment.                    He a d v i s e d l y acknowledged
            h i s c h i l d r e n and s t a t e d t h e r e a s o n f o r g i v i n g t h e
            p r o p e r t y t o h i s w i f e , a p p a r e n t l y r e p o s i n g s u f f i c i e n t con-
          f i d e n c e i n h e r t h a t she would u s e i t p r o p e r l y a s i n d i c a t e d
            by t h e language, ' I know t h a t m beloved w i f e w i l l c a r e
                                                                  y
            f o r m c h i l d r e n from t h e remainder of m e s t a t e , i f
                      y                                                         y
            t h e r e b e any, s h a r e and s h a r e a l i k e . '            Where t h e r e i s a
            c l e a r and unequivocal d e v i s e , t h e statement of t h e r e a -
            sons f o r doing s o does n o t l i m i t o r r e s t r i c t t h e t e s t a -
                                .
            mentary g i f t " (Emphasis s u p p l i e d . )
            The f a c t s i t u a t i o n i n M i l l e r     i s very s i m i l a r t o t h e f a c t s
we have b e f o r e u s .      Herman DeVries gave a l l t h e p r o p e r t y owned by
him t o h i s w i f e , Amanda, t o have and t o hold a s h e r s o l e and
                                                                                         the
separate property.               The reason f o r doing s o , i . e .              ffwith/knowledge
t h a t she w i l l b e f a i r and e q u i t a b l e t o a l l of m c h i l d r e n " does
                                                                    y
not l i m i t or r e s t r i c t t h e testamentary g i f t .
             Depositions were taken of a l l of p l a i n t i f f s and a deposi-
t i o n was taken o f Herman ~ e ~ r i e b r'o t h e r , Martin DeVries, who
                                         s
was 76 a t t h e time of t h e t a k i n g of t h e d e p o s i t i o n .              None of t h e
c h i l d r e n had e v e r t a l k e d t o t h e i r f a t h e r b e f o r e h i s d e a t h o r t o
Amanda, a s t o t h e t e s t a m e n t a r y d i s t r i b u t i o n of t h e i r p r o p e r t y .
None of them knew a n y t h i n g of an agreement between Herman and Amanda
concerning t h e d i s t r i b u t i o n of ~ e r m a n ' sp r o p e r t y .        Martin DeVries
s t a t e d i n h i s d e p o s i t i o n t h a t he d i s c u s s e d ~ e r m a n ' sw i l l w i t h
Herman on one of              art in's v i s i t s t o Montana from h i s home i n
California.          Martin r e c a l l e d t h i s c o n v e r s a t i o n i n h i s testimony:
             "The only t h i n g t h a t I advised Herman was when we
             s a t on t h e porch and I s a y s , have you made a w i l l ,
             because you know t h e importance of having a w i l l .
             He says y e s , and I s a y s , have you taken c a r e of a l l
             of your k i d s , b o t h f a m i l i e s , because you have two
             f a m i l i e s , and he s a y s , I have taken c a r e of every-
             t h i n g . That i s t h e substance of t h i s c o n v e r s a t i o n and
             t h e only c o n v e r s a t i o n t h a t I r e c a l l I e v e r had w i t h
             Herman     **      * , b u t never a n y t h i n g w i t h r e f e r e n c e t o
             t h a t , [ a d v i s i n g Herman a s an a t t o r n e y ] t h a t I can
             r e c a l l about t h e w i l l . I f
            There i s no evidence i n t h e r e c o r d t o support t h e c o n t e n t i o n
t h a t Herman DeVries i n t e n d e d t o c r e a t e a t r u s t i n f a v o r of p l a i n -
tiffs.       The language of t h e w i l l i s n o t s u f f i c i e n t .             Therefore,
t h i s Court f i n d s no t r u s t c r e a t e d i n t h e i r f a v o r .
             P l a i n t i f f s n e x t contend t h e r e was an agreement between
Amanda and Herman t h a t Amanda would l e a v e h e r e s t a t e i n e q u a l
s h a r e s t o a l l of t h e c h i l d r e n of Herman DeVries.                  Plaintiffs
reason: t h a t when Herman used t h e p h r a s e , "with t h e knowledge1'
t h a t he had t o o b t a i n t h i s knowledge from h i s w i f e ; t h a t when
Amanda, a s e x e c u t r i x of ~ e r m a n ' se s t a t e ,        signed t h e f i n a l account
and p e t i t i o n f o r d i s t r i b u t i o n of ~ e r m a n ' se s t a t e which s t a t e d
II
     t h a t i n pursuance of and according t o t h e terms and p r o v i s i o n s
o f t h e L a s t W i l l and Testament of Herman DeVriesfl t h a t s h e knew
p a r t of t h e terms was t h a t t h e p r o p e r t y would go t o h e r w i t h t h e
knowledge t h a t s h e would b e f a i r and e q u i t a b l e t o a l l of h i s
c h i l d r e n , and t h a t she had some knowledge of an agreement which
t h i s Court can imply was a promise t o e q u a l l y d i s t r i b u t e t h e
p r o p e r t y upon h e r d e a t h .
            This Court does n o t a g r e e w i t h t h i s p o s i t i o n o f p l a i n t i f f s .
Nowhere can we f i n d any such knowledge o r i m p l i c a t i o n , e i t h e r from
t h e d e p o s i t i o n s o r from t h e w i l l i t s e l f .   Amanda's s i g n i n g o f t h e
f i n a l account and p e t i t i o n f o r d i s t r i b u t i o n merely acknowledged
t h a t she was doing s o under t h e a u t h o r i t y o f and i n conformity w i t h
t h e l a s t w i l l and testament o f Herman DeVries, and no o t h e r implica
t i o n n o r knowledge can b e a l l e g e d t o e x i s t because of t h e s i g n i n g .
            Having found no t r u s t f o r t h e b e n e f i t of p l a i n t i f f s , and
having found no agreement o r c o n t r a c t t o have e x i s t e d between
Amanda and Henry DeVries a s t o t h e e q u a l d i s t r i b u t i o n o f Amanda's
e s t a t e , we do n o t f i n d i t n e c e s s a r y t o d i s c u s s t h e l a s t q u e s t i o n
f o r review concerning l a c h e s m r t h e s t a t u t e of l i m i t a t i o n s .
            The judgment of t h e d i s t r i c t c o u r t i s r e v e r s e d and
remanded w i t h t h e i n s t r u c t i o n t h a t a new judgment be e n t e r e d i n




W Concur:
 e


----------------I--------------



    Chief J u s t i c e




------------------------------=
    Justices.